Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 1 of 25 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

Cornelius Jones,
                                         Case Number:     _____________________
      Plaintiff,

      v.
                                         Ad Damnum: $9,054 + Punitive Damages
                                                    + Atty Fees & Costs
Nelson Cruz & Associates, LLC,
Fredrick Riley, Globex Holdings,
LLC, and John Weston Kimball,
                                                   JURY TRIAL DEMANDED
      Defendants.


                   COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Cornelius Jones (“Mr. Jones”), by and through

his attorneys, Seraph Legal, P.A., and complains of the Defendants, Nelson Cruz

& Associates, LLC (“Nelson”), Fredrick “Freddie” Riley (“Riley”), Globex

Holdings, LLC (“Globex”), and John Weston Kimball (“Kimball”) (collectively,

the “Defendants”), stating as follows:


                         PRELIMINARY STATEMENT

      1.     This is an action brought by Mr. Jones against Nelson and Riley for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), and against all Defendants for violations of the Florida Consumer

Collection Practices Act, Section 559.55, Florida Statutes, et seq. (“FCCPA”), and


                                    Page 1 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 2 of 25 PageID 2




Florida’s Civil Remedies for Criminal Practices Act (“CRCPA”), Section 772.101

Florida Statutes, et seq.

                            JURISDICTION AND VENUE

      2.     Subject matter jurisdiction arises under the FDCPA, 15 U.S.C.

§1692k(d), the FCCPA, Section 559.77, Florida Statutes, the CRCPA, Section

772.104, Florida Statutes, and 28 U.S.C. § 1331.

      3.     This Court has supplemental jurisdiction for Mr. Jones’ state law

claims pursuant to 28 U.S.C. § 1367.

      4.     Nelson and Riley are subject to the provisions of the FDCPA, and all

Defendants are subject to the FCCPA, the CRCPA, and to the jurisdiction of this

Court pursuant to Section 48.193, Florida Statutes, and Fed. R. Civ. P. 4(k).

      5.     Venue is proper in the Middle District of Florida, pursuant to 28

U.S.C. § 1391(b)(2), because the events giving rise to this cause of action occurred

within this District.

                                       PARTIES

                                       Mr. Jones

      6.     Mr. Jones is a natural person residing in Zephyrhills, Pasco County,

Florida, and a Consumer as defined by the FDCPA and the FCCPA, 15 U.S.C.

§1692a(3) and Section 559.55(8), Florida Statutes, respectively.




                                 Page 2 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 3 of 25 PageID 3




                          Nelson Cruz & Associates, LLC

      7.     Nelson is a Texas limited liability company with a primary business

address of 9535 Forest Lane, Suite 114, Dallas, TX 75243.

      8.     Nelson is not currently registered to conduct business in the State of

Florida, and its Texas Registered Agent is Registered Agents, Inc., 5900 Balcones

Drive, Suite 100, Austin, TX 78731.

      9.     Nelson is a Debt Collector within the meaning of the FDCPA and the

FCCPA, 15 U.S.C. § 1692a(6) and Section 559.55(7), Florida Statutes, respectively,

in that it uses e-mail, an instrumentality of commerce, interstate and within the

State of Florida, for its business, the principal purpose of which is the collection of

debts, and/or it regularly collects or attempts to collect, directly or indirectly,

debts owed or due or asserted to be owed or due another.

      10.    Nelson is not registered with the Florida Office of Financial

Regulation as a Consumer Collection Agency.


                             Fredrick “Freddie” Riley

      11.    Riley is a natural person, and on information and belief, resides at

7820 Roaring Ridge Dr., Plano, TX 75025.

      12.    Riley is the managing member of Nelson and is responsible for the

implementation of its policies and procedures.




                                  Page 3 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 4 of 25 PageID 4




                            Globex Holdings, LLC

      13.   Globex is a Missouri limited liability company with a primary

business address of 5705 NW 64th Terrace, Kansas City, MO 64151.

      14.   The Missouri registered agent for Globex is John Kimball, 5705 NW

64th Terrace, Kansas City, MO 64151.

      15.   Globex beneficially owns and controls several online payday lending

websites, including ReadySetGoFinance.com and GeyserLending.com.

      16.   Globex does business in the Middle District of Florida over the

internet, contacting and interacting with Florida consumers via text message, e-

mail, Automated Clearing House transactions, telephone, and postal mail.


                             John Weston Kimball

      17.   Kimball is a natural person, and is the CEO, owner, and only

managing member of Globex.

      18.   On information and belief, Kimball resides at 6109 N. Mattox Road,

Kansas City, MO 64151.


                          FACTUAL ALLEGATIONS

       Globex, as ReadySetGo Finance, Makes Illegal Loan to Mr. Jones

      19.   On or about February 2, 2017, ReadySetGo Finance made a loan to

Mr. Jones in the amount of $500 (the “Debt”).

      20.   The interest rate on the loan exceeded 700% annually.


                               Page 4 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 5 of 25 PageID 5




      21.    A $500 loan repaid in 15 bi-weekly installments of $134.54 results in

total repayment by the consumer of a staggering $2,018. SEE PLAINTIFF’S

EXHIBIT A.

      22.    The Debt arose from a transaction which was primarily for family,

personal, and household purposes, specifically a payday loan for personal

purposes and expenses, and meets the definition of Debt under the FDCPA, 15

U.S.C. § 1692a(5), and the FCCPA, Section 559.55(6), Florida Statutes.

      23.    ReadySetGo Finance wired the loan proceeds to Mr. Jones’ checking

account which he maintained in Pasco County, Florida.

      24.    The State of Florida has long recognized that lending money at

usurious interest rates is immoral, harmful, and contrary to public policy.

      25.    Section 687.071(3), Florida Statutes, renders loans made with annual

interest rates greater than 45% a felony.

      26.    Further, Section 687.071(7), Florida Statutes, indicates that any such

loan, and logically any debt stemming from such loan, is void and unenforceable.

      27.    Any person who willfully makes a loan in violation of Section

687.071(3), Florida Statutes, in addition to subjecting themselves to criminal

sanctions, forfeits the right to collect payment for the loan, as such loans are “void

as against the public policy of the state as established by its Legislature.” Richter

Jewelry Co. v. Schweinert, 169 So. 750, 758-59 (Fla. 1935). See also Pushee v. Johnson,

123 Fla. 305, 166 So. 847 (1936); Stubblefield v. Dunlap, 148 Fla. 401, 4 So.2d 519


                                  Page 5 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 6 of 25 PageID 6




(1941); River Hills, Inc. v. Edwards, 190 So.2d 415 (Fla. 2d DCA 1966); Rollins v.

Odom, 519 So. 2d 652, 655 (Fla. Dist. Ct. App. 1988)

      28.    Florida law further prohibits any recovery of the principal for such

usurious loans. Rollins v. Odom, 519 So. 2d 652, 656 (Fla. Dist. Ct. App. 1988).

      29.    The fact that Mr. Jones obtained the loan while in his home in Florida,

had the proceeds wired to his bank account in Florida, and received collection

correspondence in his home in Florida, establishes that the transaction occurred in

Florida and is therefore subject to Florida law. See California v. Iipay Nation of Santa

Ysabel, 898 F.3d 960 (9th Cir. 2018).

      30.    The terms of the ReadySetGo Finance loan made to Mr. Jones called

for interest to be assessed at a rate exceeding 700% annually – far higher than the

maximum lawful interest rate in Florida. As such, the loan was void ab initio and

unenforceable against Mr. Jones.

      31.    The making, and collection, of the loan constitutes a felony pursuant

to Section 687.071(3), Florida Statutes.

      32.    Thus, the loan is an unlawful debt as defined under the CRCPA,

Section 772.102(2)(a)(3), and ReadySetGo Finance engaged in criminal actions

against Mr. Jones.




                                  Page 6 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 7 of 25 PageID 7




 Globex and Kimball’s Payday Lending History and “Rent-A-Tribe” Scheme

       33.    Kimball is a veteran of the online payday lending industry, and he

controls and owns, through Globex, several online payday lenders, including

Geyser Lending and ReadySetGo Finance.

       34.    ReadySetGo Finance operates from readysetgofinance.com and

makes loans to consumers at interest rates exceeding 700%.

       35.    According to its website, “ReadySetGo Finance is a sovereign

enterprise wholly-owned by Kashia Services, an economic development arm and

instrumentality of, and wholly-owned and controlled by the Kashia Band of Pomo

Indians of the Stewarts Point Rancheria, a federally-recognized American Indian

tribe.”

       36.    However, such statements are fiction; the Kashia Band of Pomo

Indians of the Stewarts Point Rancheria (the “Kashia Tribe”) has little

involvement in the operation of ReadySetGo Finance, as the enterprise was, at all

times relevant to this lawsuit, actually beneficially owned and operated by Globex

through Kimball and other investors.

       37.    Prior to sometime around 2010, many online lenders attempted to

circumvent civil and criminal statutes of states like Florida via the utilization of

“choice of law” provisions, requiring borrowers to agree to the laws of Utah or

Delaware to govern their loan contracts because these states have no per se cap on

interest rates.


                                 Page 7 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 8 of 25 PageID 8




      38.      Although New Mexico had no cap on interest rates, their state

Supreme Court found that a lender’s 1100% interest rate was illegal as it

constituted unconscionable business practices; see State of New Mexico vs. B&B

Investment Group., d/b/a Cash Loans Now, New Mexico Supreme Court, June 26,

2014, Docket No. 34,266.

      39.      Thereafter, many lenders pivoted, entering into arrangements with

financially desperate American Indian tribes; the tribes would become the straw

owners of a lending enterprise and claim that the loans were made on their

reservation, under their tribal laws, providing a colorable sovereign immunity

defense from state criminal prosecution for loan sharking.

      40.      Such arrangements are referred to as “rent-a-tribe” schemes because

the main function of the Indian tribe is to appear, on paper at least, to control the

lending operation so that the lender qualifies for sovereign immunity, theoretically

restricting the enforcement of criminal and/or civil actions by state regulatory

authorities.

      41.      Sovereign immunity does not, however, turn an otherwise illegal loan

into a legal one; at best, it potentially creates a defense to criminal or civil

prosecution of the crime. See, e.g., United States v. Neff, No. 18-2282 (3d Cir. Sep. 6,

2019) (upholding criminal convictions of two individuals engaged in an online

payday lending rent-a-tribe scheme; sovereign immunity does not transform




                                  Page 8 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 9 of 25 PageID 9




illegal loans into legal ones, and “reasonable people would know that collecting

unlawful debt is unlawful”).

      42.      While there have been some high-profile criminal prosecutions of

non-tribal lenders engaging in “rent-a-tribe” schemes (perhaps most notoriously,

Scott Tucker, who was sentenced in 2018 to 16 years for engaging in one of the

largest documented “rent-a-tribe” schemes ever), those making mere millions

instead of hundreds of millions often go unperturbed by law enforcement.

      43.      Much like complex tax shelters, the deployment of these schemes is a

calculated gamble: the risk of being caught is low, and the profit potential is high.

      44.      Thus, these schemes continue to perpetuate, with the non-tribal

puppet masters giving the tribal entity little actual authority and controlling the

way the loans are marketed, underwritten, collected, and serviced.

      45.      In the case of ReadySetGo Finance, Kimball, through Globex, pays the

Kashia Tribe a nominal amount – around two percent of revenues – to claim

ownership of the online payday lending entity, making it appear as though

ReadySetGo Finance is owned by an Indian tribe and operating on an Indian

reservation.

               Kashia Tribe Engages in Myriad Rent-A-Tribe Schemes

      46.      The Kashia Tribe is a small, isolated tribe with a 550-acre reservation

and approximately 78 members. The Kashia Tribe has no real economic prospects

and has struggled economically for decades.


                                   Page 9 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 10 of 25 PageID 10




      47.    Thus, the Kashia Tribe has been willing to profit off one of its few

assets, its sovereign immunity, by allowing a large number of non-tribal investors

to use its name and create more than a dozen “rent-a-tribe” agreements.

      48.    Any involvement the Kashia Tribe had in making or collecting the

ReadySetGo Finance loan made to Mr. Jones was nominal and periphery.

      49.    Globex, not the Kashia Tribe, was the true lender of Mr. Jones’ loan,

because it has the predominant economic interest in loans made to consumers like

Mr. Jones. See Fulford v. Marlette Funding, LLC, No. 17CV30376 and Fulford v. Avant

of Colorado, LLC, No. 17CV30377 (Colo. Dist. Ct. Denver County Aug. 13, 2018); see

also, e.g., State Bank v. Strong, 651 F.3d 1241 (11th Cir. 2011); Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004); CFPB v. CashCall, Inc., No. CV 15-7522-JFW

(RAOx), 2016 WL 4820635 (C.D. Cal. Aug. 31, 2016); Penn v. Think Fin., Inc., No. 14-

cv-7139, 2016 WL 183289 (E.D. Pa. Jan. 14, 2016); Goleta Nat'l Bank v. Lingerfelt, 211

F. Supp. 2d 711 (E.D. N.C. 2002); CashCall, Inc. v. Morrisey, No. 12-1274, 2014 WL

2404300 (W. Va. May 30, 2014) (memorandum decision); Ubaldi v. SLM Corp., 852

F. Supp. 2d 1190 (N.D. Cal. 2012); and Eul v. Transworld Sys., No. 15 C 7755, 2017

WL 1178537 (N.D. Ill. Mar. 30, 2017).

      50.    Despite the Kashia Tribe operating nearly a dozen different payday

lending websites, only two of them share a common IP address—Geyser Lending

and ReadySetGo Finance, which are, not coincidentally, the only two of which are

controlled by Globex and Kimball.


                                  Page 10 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 11 of 25 PageID 11




      51.   Geyser Lending operates from an IP address of 64.207.179.176, which

corresponds to a physical location in Culver City, California. ReadySetGo Finance

operates from the identical IP address. SEE PLAINTIFF’S EXHIBIT B.

      52.   No other websites operate from this IP address. Id.

      53.   Indeed, when ReadySetGo Finance obtains credit reports on

consumers from Trans Union, the phone number associated with the inquiry

appearing on the particular consumer’s credit disclosure is 816-591-4056. SEE

PLAINTIFF’S EXHIBIT C.

      54.   The 816 area code is assigned to the Kansas City area. The number

816-591-4056 is Kimball’s personal cell phone number.

      55.   In or around February 9, 2017, Globex and Kimball, as ReadySetGo

Finance, reported to FactorTrust, a nationwide Consumer Credit Reporting Agency

(“CRA”) that Mr. Jones’ loan, bearing Loan ID number 69804120, had been paid in

full with a $0 balance remaining. SEE PLAINTIFF’S EXHIBIT A.

      56.   Thus, according to ReadySetGo Finance’s own reports, it collected

$2,018 from Mr. Jones. Id.

      57.   Despite this, Globex and Kimball later alleged that an additional $751

remained unpaid and owed to them.




                               Page 11 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 12 of 25 PageID 12




                      Nelson and Riley’s Collection Efforts

      58.    On or around April 1, 2021, ReadySetGo Finance, under the direction

of Kimball and Globex, placed, transferred, sold, or otherwise assigned the Debt

to Nelson.

      59.    In the alternate, some unknown successor-in-interest to the purported

Debt placed, transferred, sold, or otherwise assigned the Debt to Nelson.

      60.    As part of its efforts to collect the purported Debt, Nelson reported

the debt to various nationwide CRAs, including Trans Union. SEE PLAINTIFF’S

EXHIBIT D.

      61.    Reporting a debt to a CRA is an attempt to collect the debt alleged

therein. See, e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D.

Minn. 2010) (“The Court has learned, through its work on countless FDCPA cases,

that threatening to report and reporting debts to CRAs is one of the most

commonly-used arrows in the debt collector's quiver.”)

      62.    A debt collector’s “ability to report on the credit habits of its

customers is a powerful tool designed, in part, to wrench compliance with

payment terms … (the) alleged refusal to correct mistaken information can only

be seen as an attempt to tighten the screws on a nonpaying customer.” Rivera v.

Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993).

      63.    Nelson and Riley knew, or should have known, that the Debt was not

legally enforceable against Mr. Jones due to the illegal interest rate assessed to the


                                 Page 12 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 13 of 25 PageID 13




Debt. Further, pursuant to the original creditor’s own reporting, no balance of any

kind was owed.

       64.     At no point did Nelson ever disclose to Mr. Jones that the Debt was

not enforceable in Florida, or that he had no legal obligation to pay the Debt under

Florida law.

       65.     The failure to disclose the fact that a debt is not legally enforceable

can materially mislead a consumer and place them at a disadvantage in charting a

course of action to take in response to the allegation of debt; see Baez v. LTD Fin.

Servs., L.P., No. 17-13842 (11th Cir. Dec. 7, 2018); Tatis v. Allied Interstate, LLC, 882

F.3d 422, 425, 428-30 (3d Cir. 2018); Pantoja v. Portfolio Recovery Associates, LLC, 852

F.3d 679, 684, 687 (7th Cir. 2017); Daugherty v. Convergent Outsourcing, Inc., 836 F.3d

507, 509 (5th Cir. 2016); Buchanan v. Northland Group, Inc., 776 F.3d 393, 395, 399-

400 (6th Cir. 2015); and McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th

Cir. 2014).

       66.     When Nelson made its reports to the Trans Union, it attested to the

completeness and accuracy of the information it reported, as required by the

CRAs, including attesting to the fact that the debt was legitimately owed.

       67.     Indeed, upon being notified by his credit monitoring program that

Nelson’s tradeline had reported to his credit history alleging that $751 was owed

to “READY SET GO,” Mr. Jones believed the Debt was legally enforceable against

him.


                                  Page 13 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 14 of 25 PageID 14




      68.   As aforementioned, the original creditor acknowledged that Mr.

Jones had paid the unenforceable Debt in full, as it reported to FactorTrust.

      69.   Nelson’s false reporting of a debt, which was already paid in full, as

“unpaid” and “in collection” has caused a detrimental impact to Mr. Jones’ credit

scores and ability to obtain new credit, including a first-time homebuyer’s loan.

      70.   Additionally, even assuming, arguendo, some amount was unpaid to

ReadySetGo Finance, no debt exists pursuant to Florida law since the entire loan

was void ab inito due to the illegal interest rate exceeding 700% per annum.

      71.   Riley actively manages Nelson and directs the policies of the

company.

      72.   Riley had influence over the officers, directors, owners, and/or

employees of Nelson, and directly or indirectly instructed the employees of

Nelson to attempt to collect a non-existent debt from Mr. Jones.

      73.   Further, Riley was involved in the decision for Nelson to collect

“tribal” payday loan debt. Riley, a veteran of the debt collection industry, was

aware that these debts were illegal and unenforceable in almost all states,

including Florida.

      74.   During all times pertinent hereto, Riley: (a) created the collection

policies and procedures used by Nelson and its respective employees and agents;

(b) managed or otherwise controlled the daily collection operations of Nelson; (c)

oversaw the application of the collection policies and procedures used by Nelson


                                Page 14 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 15 of 25 PageID 15




and its respective employees and agents; (d) drafted, created, approved, and

ratified the unlawful debt collection practices and procedures used by Nelson and

its respective employees and agents in connection with its common efforts to

collect debts; and, (e) had knowledge of, approved, participated in, ratified, and

benefited financially from the unlawful debt collection practices used by Nelson

and its respective employees and agents, in attempts to collect an alleged debt

from Mr. Jones as alleged in this complaint.

      75.    Mr. Jones has hired the aforementioned law firm to represent him in

this matter and has assigned his right to fees and costs to such firm.


                              COUNT I
               VIOLATIONS OF THE FDCPA - Nelson and Riley

      76.    Mr. Jones incorporates paragraphs 1 – 75 as if fully restated herein.

      77.    Nelson and Riley violated 15 U.S.C. § 1692e(2)(a) when they made

false representations regarding the character or legal status of a debt by falsely

representing to Mr. Jones, to the CRAs, and to readers of Mr. Jones’ credit reports

that the Debt, which was already paid-in-full, was somehow still “in collection” in

the amount of $751, and that the Debt was legally enforceable against Mr. Jones —

despite it being null, void, and unenforceable as usurious under Florida law.

      78.    Nelson and Riley violated 15 U.S.C. § 1692e(8) when they

communicated credit information known to be false by reporting to the CRAs that

Mr. Jones owed a legally enforceable debt, when he not only owed no such debt,


                                 Page 15 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 16 of 25 PageID 16




as it was reported paid-in-full, but he could not owe such debt, as the Debt was

void and unenforceable pursuant to Florida law, and Nelson and Riley knew or

should have known this.

      79.    Nelson and Riley violated 15 U.S.C. § 1692e and 1692e(10) in that they

used false, deceptive, and misleading representations in connection with the

collection of a debt by:

      a.     falsely representing that the Debt was legally enforceable when it was

             usurious and unenforceable under Florida law;

      b.     failing to disclose that no legal action could be taken against Mr. Jones

             for nonpayment, and that Mr. Jones had no legal obligation to repay

             the Debt under Florida law; and,

      c.     falsely representing that the Debt was owed, when the Debt was paid

             in full.

      80.    Nelson and Riley violated 15 U.S.C. § 1692f(1) when they attempted

to collect an amount which included an illegally applied interest rate exceeding

700% per annum, when such fees are felonious under Section 687.071(3), Florida

Statutes.

      81.    Nelson and Riley’s actions were willful and intentional and

representative of their normal business practices.

      WHEREFORE, Mr. Jones respectfully requests this Honorable Court to

enter judgment against Nelson and Riley, jointly and severally, for:


                                 Page 16 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 17 of 25 PageID 17




      a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C.

             §1692k(a)(2)(A);

      b.     Actual damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C.

             §1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.


                              COUNT II
               VIOLATIONS OF THE FCCPA - Nelson and Riley

      82.    Mr. Jones incorporates paragraphs 1 – 75 as if fully restated herein.

      83.    Nelson and Riley violated Section 559.72(9), Florida Statutes, when

they attempted to enforce a debt against Mr. Jones which they knew or should

have known was illegitimate and unenforceable due to the application of an

annual interest rate in excess of 700 percent.

      84.    Nelson and Riley violated Section 559.72(9), Florida Statutes, when

they attempted to enforce a debt against Mr. Jones that was already paid in full.

      85.    Nelson and Riley violated Section 559.72(9), Florida Statutes, when

they asserted legal rights which do not exist – the right to collect a debt from Mr.

Jones which was unenforceable due to the application of an annual interest rate in

excess of 700 percent.

      86.    Nelson and Riley’s actions were willful, intentional, and done for the

express purpose of collecting an unenforceable and paid debt from Mr. Jones.


                                  Page 17 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 18 of 25 PageID 18




      87.   By their conduct, Nelson and Riley are liable for the above-stated

violations of the FCCPA.

      WHEREFORE, Mr. Jones respectfully requests this Honorable Court enter

judgment against Nelson and Riley, jointly and severally, for:

      a.    Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

            Statutes;

      b.    Actual damages pursuant to Section 559.77(2), Florida Statutes;

      c.    Punitive damages for their intentional, illegal debt collection efforts,

            pursuant to Section 559.77(2), Florida Statutes;

      d.    Injunctive relief preventing Nelson and Riley from attempting to

            collect the alleged debt from Mr. Jones pursuant to Section 559.77(2),

            Florida Statutes;

      e.    Reasonable costs and attorneys’ fees pursuant to Section 559.77(2),

            Florida Statutes; and,

      f.    Such other relief that this Court deems just and proper.

                            COUNT III
             VIOLATIONS OF THE FCCPA – Kimball and Globex

      88.   Mr. Jones incorporates paragraphs 1 – 75 as if fully restated herein.

      89.   Kimball and Globex violated Section 559.72(9), Florida Statutes,

when they attempted to enforce a debt against Mr. Jones which they knew was

illegitimate and unenforceable due to the application of an annual interest rate in



                                Page 18 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 19 of 25 PageID 19




excess of 700 percent, when ReadySetGo Finance placed the Debt for collection

with Nelson and instructed Nelson to collect the illegal Debt from Mr. Jones.

        90.   Kimball and Globex violated Section 559.72(9), Florida Statutes,

when they attempted to enforce a debt against Mr. Jones that was already paid in

full.

        91.   Kimball and Globex violated Section 559.72(9), Florida Statutes,

when they asserted legal rights which do not exist – the right to collect a debt from

Mr. Jones which was unenforceable due to the application of an annual interest

rate in excess of 700 percent.

        92.   Kimball and Globex’s actions were willful, intentional, and done for

the express purpose of collecting an unenforceable and paid debt from Mr. Jones.

        93.   By their conduct, Kimball and Globex are liable for the above-stated

violations of the FCCPA.

        WHEREFORE, Mr. Jones respectfully requests this Honorable Court enter

judgment against Kimball and Globex, jointly and severally, for:

        a.    Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

              Statutes;

        b.    Actual damages pursuant to Section 559.77(2), Florida Statutes;

        c.    Punitive damages for their intentional, illegal debt collection efforts,

              pursuant to Section 559.77(2), Florida Statutes;




                                  Page 19 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 20 of 25 PageID 20




      d.     Injunctive relief preventing Kimball and Globex from attempting to

             collect the alleged debt from Mr. Jones pursuant to Section 559.77(2),

             Florida Statutes;

      e.     Reasonable costs and attorneys’ fees pursuant to Section 559.77(2),

             Florida Statutes; and,

      f.     Such other relief that this Court deems just and proper.


                            COUNT IV
             VIOLATIONS OF THE CRCPA – Kimball and Globex

      94.    Mr. Jones incorporates paragraphs 1 – 75 as if fully restated herein.

      95.    Kimball and Globex violated Section 772.103(1), Florida Statutes,

when, with criminal intent, they made loans and collected debts which they knew

were unlawful at the time they were issued and purposely sought to conceal their

unlawful debt collection activities behind an American Indian tribe under the

cloak of sovereign immunity.

      96.    Kimball and Globex knowingly engaged in a pattern of activity

wherein they made loans well in excess of 45% interest per annum, in clear

violation of Section 687.071(3), Florida Statutes, and then proceeded to collect these

unlawful debts and obtain proceeds therefrom, through ACH debits, phone calls

and emails to Mr. Jones at his home in Pasco County, Florida. Kimball and Globex

used the proceeds of this unlawful debt collection in the operation of their ongoing

business enterprises.


                                 Page 20 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 21 of 25 PageID 21




      97.    Kimball violated Section 772.103(1), Florida Statutes, when he, with

criminal intent, engaged in a pattern of criminal activity through the collection of

unlawful debt, and then used the proceeds to further establish other enterprises,

including, but not limited to, Globex, ReadySetGo Finance, and Geyser Lending.

      98.    Kimball violated Sections 772.103(1) and (3), Florida Statutes, when,

with criminal intent, he participated, through his association with Globex,

ReadySetGo Finance, and the Kashia Tribe, in the collection of an unlawful debt,

specifically a loan made at more than 700% interest to Mr. Jones, and received a

portion of the proceeds therefrom.

      99.    Kimball and Globex violated Section 772.103(2), Florida Statutes,

when Kimball, as the owner and manager of Globex, and the true owner of

ReadySetGo Finance, engaged in a pattern of criminal activity by attempting to

collect an unlawful debt from Mr. Jones, as well as thousands of other Florida

consumers – a Debt which included interest in excess of 700% per annum, in

violation of Section 687.071(3), Florida Statutes. Kimball maintained, and

continues to maintain, an interest and control in ReadySetGo Finance and Globex,

enterprises which are devoted solely to the facilitation of the making and collection

of unlawful, usurious debts, such as the one made to Mr. Jones.

      100.   Kimball violated Section 772.103(3), Florida Statutes, when, with

criminal intent, he was both employed by and associated with Globex and

ReadySetGo Finance, as their owner, manager, and beneficiary. Globex and


                                 Page 21 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 22 of 25 PageID 22




ReadySetGo Finance engaged in a pattern of criminal activity by attempting to

collect an unlawful debt from Mr. Jones, as well as thousands of other Florida

consumers. Kimball owns and controls Globex, and thus ReadySetGo Finance,

enterprises which are devoted solely to the making of usurious loans and the

collection of interest thereof.

      101.   Kimball and Globex violated Section 772.103(4), Florida Statutes,

when they conspired and endeavored to collect an illegal, usurious debt whose

stated interest rate exceeded 700% annually. Kimball, as the owner and manager

of Globex, and the true owner of ReadySetGo, knowingly conspired to engage in

criminal activity, through a pattern where it made illegal loans to Mr. Jones, as

well as thousands of other Florida consumers – and then proceeded to collect these

unlawful debts and obtain proceeds therefrom, through ACH debits, phone calls

and emails to Mr. Jones at his home in Pasco County, Florida. By collecting

usurious interest payments from Mr. Jones, Globex and Kimball not only

conspired, but endeavored to violate Section 772.103(1), Florida Statutes.

      102.   Kimball and Globex engaged in the collection of unlawful debts and

obtained proceeds therefrom, with criminal intent, as they were well aware that

the loans at issue are usurious in many states, including Florida.

      103.   ReadySetGo Finance’s business model readily acknowledges the

illegal nature of its loans and goes to great lengths to obfuscate how, and by whom,




                                  Page 22 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 23 of 25 PageID 23




the loans were made, in an attempt to deceive consumers into believing that they

have no legal recourse against the enforcement of such debts.

      104.   The actions of Kimball and Globex were knowingly unlawful, willful,

intentional, and done with the express intention of deceiving Mr. Jones and taking

money from him which they had no legal right to take.

      105.   Mr. Jones has suffered actual damages as the result of the actions of

Kimball and Globex, including, without limitation, at least $2,018 in payments on

an unlawful and usurious loan made by ReadySetGo Finance, the proceeds of

which overwhelmingly benefited Kimball and Globex.

      106.   By their conduct, Globex and Kimball are liable for the above-stated

violations of the CRCPA.

      WHEREFORE, Mr. Jones respectfully requests this Honorable Court enter

judgment against Kimball and Globex, jointly and severally, for:


      a.     Treble actual damages of $2,018 (for a total of $6,054), or in the

             alternate, the statutory minimum of $200, whichever is greater,

             pursuant to Section 772.104(1), Florida Statutes;

      b.     Reasonable costs and attorneys’ fees pursuant to Section 772.104(1),

             Florida Statutes; and,

      c.     Such other relief that this Court deems just and proper.




                                Page 23 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 24 of 25 PageID 24




                           JURY TRIAL DEMANDED

      Mr. Jones demands a jury trial on all issues so triable.

Respectfully submitted on July 15, 2021 by:

                                                SERAPH LEGAL, P.A.

                                                /s/ Brandon D. Morgan
                                                Brandon D. Morgan, Esq.
                                                Florida Bar Number: 1015954
                                                bmorgan@seraphlegal.com

                                                /s/ Thomas M. Bonan
                                                Thomas M. Bonan, Esq.
                                                Florida Bar Number: 118103
                                                tbonan@seraphlegal.com

                                                1614 N 19th Street
                                                Tampa, FL 33605
                                                Tel: 813-567-1230
                                                Fax: 855-500-0705
                                                Attorneys for Plaintiff




                                Page 24 of 29
Case 8:21-cv-01721-KKM-AAS Document 1 Filed 07/15/21 Page 25 of 25 PageID 25




   ATTACHED EXHIBIT LIST
   A     Mr. Jones’ FactorTrust Consumer Disclosure, June 14, 2021, Excerpt
   B     Server Location and IP Address for Geyser Lending and ReadySetGo
         Finance
   C     Unrelated     Consumer’s    FactorTrust   Consumer      Disclosure,
         ReadySetGo Finance Tradline
   D     Trans Union’s Reporting of the Nelson Tradeline, via Credit Karma,
         June 14, 2021 - Excerpt




                                  Page 25 of 29
